DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered. 

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Skaff et al., O’Brien et al., and Venable et al. do no teach or reasonably suggest, individually or in combination, at least the following expressly recited limitations: a positioning system coupled to the camera and lighting array and operable to linearly move the camera and lighting array from a starting point to an ending point via a plurality of intermediate points along an axis in a third pane parallel to the first plane, wherein a position and orientation of the system is maintained with respect to the face of the rack during .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (U.S Patent Application Publication 2019/0034864) in view of O’Brien et al. (U.S. Patent 9,908,239) in view of Venable et al. (U.S. Patent Application Publication 2018/0108120).
Regarding claim 1, Skaff et al. discloses a system for imaging a rack (shelves) (Figs. 1 and 2), the system comprising: a camera and lighting array including a plurality of cameras located in a first plane orthogonal to a second plane and each having a first field of view in a first axis of the second plane located at a particular offset from a face of the rack, wherein, collectively, the first fields of view extend from one end of the face to another end of the face (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the ; a positioning system coupled to the camera and lighting array and operable to linearly move the camera and lighting array from a starting point to an ending point via a plurality of intermediate points along an axis in a third plane parallel to the first plane (Figs. 1 and 2; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building); a computer system to (i) cause the plurality of cameras to capture images at the starting point, at each of the plurality of intermediate points and at the ending point; (ii) stitch the images together to form a single image of the face of the rack in a predetermined format; and (iii) store the single image (Figs. 1, 2, and 11; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves; paragraph [0032] – using available information, consecutive images can be stitched together to ; and a wheeled platform providing a stable base for the positioning system and the computer system and facilitating mobility of the system (Figs. 1, 2, and 11; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building).  However, Skaff et al. fails to disclose a rack found in a data center; and wherein a position and orientation of the system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point.
Referring to the O’Brien et al. reference, O’Brien et al. discloses a system for imaging a rack, which is a rack that would be found in a data center (Fig. 4; col. 14, lines 35-37 - mobile robot 402 may be performing a recurring computer system interaction task including an inventory of the computer systems in data center 400; col 15, lines 6-9 – the remote computer system or the central control system may store the images to keep a surveillance record of the locations and status of computer systems in data center 400).
wherein a position and orientation of the system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point.
Referring to the Venable et al. reference, Venable et al. discloses a system for imaging a rack (shelves) (Fig. 1), wherein a position and orientation of the system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point (paragraph [0060] – one or more of the camera(s) 40, 42, 44 may be movable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 – in the embodiment illustrated in Figs. 2 and 3, for example, the support frame 46 includes a translation stage 48 for moving one or more of the camera(s) in at least one direction, such as generally in the z (vertical) direction, as illustrated by arrow 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be able to move in the z (vertical) direction as disclosed by Venable et al. in the system 
Regarding claim 2, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first fields of view of neighboring cameras of the plurality of cameras overlap (Skaff et al.: Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s fields of view overlap as can be seen from the Figures).
Regarding claim 3, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the system further comprises a foldable distance guide, which when extended facilitates positioning of the system to place the camera and lighting array at the particular offset from the face of the rack (O’Brien et al.: Figs. 3 and 4; col. 10, lines 17-22 - Fig. 3 illustrates a mobile robot interacting with various computer systems in a rack – mobile robot  300 is depicted in two states – mobile robot 300A depicts mobile robot 300 in a .
Regarding claim 4, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the camera and lighting array includes a plurality of light-emitting diode (LED) photo-lighting panels (Skaff et al.: paragraph [0028] – the shelves can be illuminated with LED or other directable lights 150 positioned on or near the cameras; paragraph [0035] – lights can be mounted along with, or separately from, the sensors, and can include monochromatic or near monochromatic light sources such as lasers, light emitting diodes (LEDs), or organic light emitting diodes (OLEDs)).
Regarding claim 5, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of cameras consists of three cameras (Venable et al.: Fig. 1; paragraph [0097] – three cameras 40, 42, and 44 are located in fixed relation to each other and to the mobile base – each camera can have different poses (rotation, focus length etc.) if needed – the FOV of each camera is vertically spaced from its neighbor and overlaps that of its neighbor by a known amount – “Vertically spaced FOVs” means that the FOVs are spaced from each other at least partially in the z direction – thus, a composite image of a full 180 cm tall shelving unit can be extracted from three cameras oriented in portrait mode spaced 60 cm apart – for different heights/camera capabilities, a .
Regarding claim 6, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein: a first camera of the three cameras is oriented for an angular view of a left portion of the face of the rack and any equipment along a left interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s ; and a second camera of the three cameras is oriented for an angular view of a right portion of the face of the rack and any equipment along a right interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s combined fields of view cover the entire surface area of the shelves and the cameras can be positioned in any desired manner).
Regarding claim 7, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the positioning system moves the camera and lighting array vertically along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 .
Regarding claim 8, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 1, 5, and 7 including that wherein movement of the camera and lighting array is performed manually a user of the system via the positioning system and wherein the positioning system includes detents or other guidance to denote the plurality of intermediate points (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; Fig. 11; paragraph [0009] – the movable base can be a manually pushed or guidable cart; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the .
Regarding claim 9, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 1, 5, and 7 including that wherein movement of the camera and lighting array is performed automatically by the positioning system (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; Fig. 11; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building – the autonomous robot has multiple cameras 140 attached .
Regarding claim 10, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the positioning system moves the camera and lighting array horizontally along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; Fig. 11; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object .
Regarding claim 11, Skaff et al. discloses a method comprising: receiving, by a computer system of a rack imaging system (Figs. 1 and 2), configuration settings relating to a rack face image of a face of a rack to be captured (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves); receiving, by the computer system, a capture request (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; ; and responsive to the capture request: causing, by the computer system each of a plurality of cameras of a camera and lighting array of the rack imaging system to capture an image, wherein the plurality of cameras are located in a first plane orthogonal to a second plane and each having a first field of view in a first axis of the second plane located at a particular offset from the face of the rack, wherein, collectively, the first fields of view extend from one end of the face to another end of the face (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves); causing, by the computer system, the camera and lighting array to be linearly moved by a positioning system of the rack imaging system to which the camera and lighting array is coupled from a starting point to an ending point via a plurality of intermediate points along an axis in a third plane parallel to the first plane (Figs. 1 and 2; paragraph ; at each of the plurality of intermediate points, causing, by the computer system each of the plurality of cameras to capture an additional image (Figs. 1, 2, and 11; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves; paragraph [0032] – using available information, consecutive images can be stitched together to create panoramic images that spans an entire shelving unit – the consecutive images can be first stitched vertically among all the cameras, and then horizontally and incrementally stitched with each new consecutive set of vertical images as the robots 230 and 232 move along an aisle); and creating, by the computer system, the rack face image by stitching the captured images together (Figs. 1, 2, and 11; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to .  However, Skaff et al. fails to disclose a rack found in a data center; and wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point.
Referring to the O’Brien et al. reference, O’Brien et al. discloses a method for imaging a rack, which is a rack that would be found in a data center (Fig. 4; col. 14, lines 35-37 - mobile robot 402 may be performing a recurring computer system interaction task including an inventory of the computer systems in data center 400; col 15, lines 6-9 – the remote computer system or the central control .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used the imaging system for imaging a rack in a data center as disclosed by O’Brien et al. in the method disclosed by Skaff et al. in order to easily monitor your computer systems.  However, Skaff et al. in view of O’Brien et al. still fails to disclose wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point.
Referring to the Venable et al. reference, Venable et al. discloses a method for imaging a rack (shelves) (Fig. 1), wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point (paragraph [0060] – one or more of the camera(s) 40, 42, 44 may be movable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 – in the embodiment illustrated in Figs. 2 and 3, for example, the support frame 46 includes a translation stage 48 for moving one or more of the camera(s) in at least one direction, such as generally in the z (vertical) direction, as illustrated by arrow 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be able 
Regarding claim 12, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the rack imaging system includes a wheeled platform providing a stable base for the positioning system and the computer system and prior to receiving the capture request, an end user has wheeled the rack imaging system to the rack (Skaff et al.: Figs. 1, 2, and 11; paragraph [0009] – the movable base can be a manually pushed or guidable cart; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building).
Regarding claim 13, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the first fields of view of neighboring cameras of the plurality of cameras overlap (Skaff et al.: Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 .
Regarding claim 14, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the camera and lighting array includes a plurality of light-emitting diode (LED) photo-lighting panels (Skaff et al.: paragraph [0028] – the shelves can be illuminated with LED or other directable lights 150 positioned on or near the cameras; paragraph [0035] – lights can be mounted along with, or separately from, the sensors, and can include monochromatic or near monochromatic light sources such as lasers, light emitting diodes (LEDs), or organic light emitting diodes (OLEDs)).
Regarding claim 15, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the plurality of cameras consists of three cameras (Venable et al.: Fig. 1; paragraph [0097] – three cameras 40, 42, and 44 are located in fixed relation to each other and to the mobile base – each camera can have different poses (rotation, focus length etc.) if needed – the FOV of each camera is vertically spaced from its neighbor and overlaps that of its neighbor by a known amount – “Vertically spaced FOVs” means that the FOVs are spaced .
Regarding claim 16, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 11 and 15 including that wherein: a first camera of the three cameras is oriented for an angular view of a left portion of the face of the rack and any equipment along a left interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras ; and a second camera of the three cameras is oriented for an angular view of a right portion of the face of the rack and any equipment along a right interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s combined fields of view cover the entire surface area of the shelves and the cameras can be positioned in any desired manner).
Regarding claim 17, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claims 11, 15, and 16 including that wherein the positioning system moves the camera and lighting array vertically along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – .
Regarding claim 18, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the positioning system moves the camera and lighting array horizontally along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; Fig. 11; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an .
Regarding claim 21, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the computer system is further operable to provide feedback regarding the single image based on a comparison of the single image to (i) a known good example of how the face of the rack should appear or (ii) to an average rack face image for a project at issue (Skaff et al.: paragraph [0008] – because it represents reality on the shelf, an inventory map such as disclosed herein can be known as a “realogram” to distinguish form conventional planograms – a communication module can be connected to the processing module to transfer realogram data to remote locations, including servers or other supported camera systems, and optionally receive inventory .
Regarding claim 22, Skaff et al. in view of O’Brien et al. in view of Venable et al. discloses all of the limitations as previously discussed with respect to claim 11 including that the method further comprises performing, by the computer system, a virtual audit of the rack face image by comparing the rack face image to an expected or exemplary image (Skaff et al.: paragraph [0008] – because it represents reality on the shelf, an inventory map such as disclosed herein can be known as a “realogram” to distinguish form conventional planograms – a communication module can be connected to the processing module to transfer realogram data to remote locations, including servers or other supported camera systems, and optionally receive inventory information including planograms to aid in realogram construction – the realogram is compared to the planogram to determine any changes, for example, in order to determine inventory; O’Brien et al.: Fig. 4; col. 14, line 53 – col. 15, line 3 – side cameras 406 and 408 may be used to read indicator lights 416 – in some 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 10, 2021